Table of Contents

Exhibit 10.21

 

 

OFFICERS’ DEATH BENEFIT PLAN OF NEWMONT

As Amended and Restated Effective January 1, 2013

 

 

 





--------------------------------------------------------------------------------

 

Table of Contents

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I 

 

 

DEFINITIONS 

1

 

 

ARTICLE II 

 

ELIGIBILITY 

 

 

 

Section 2.01. 

Eligible Classes of Employees and Retirees

2

Section 2.02. 

Rehires

2

 

ARTICLE III 

 

BENEFITS 

 

 

 

Section 3.01. 

Death Benefits

3

Section 3.02. 

Preretirement Death Benefit

3

Section 3.03. 

Postretirement Death Benefit

3

Section 3.04. 

Source of Death Benefit—In General

4

Section 3.05. 

Offset

4

Section 3.06. 

Transfer of Insurance Policy

4

Section 3.07. 

Source of Death Benefit Following Change of Control

4

Section 3.08. 

Exclusions

4

 

 

 

ARTICLE IV 

 

 

TERMINATION OF BENEFITS 

5

 

 

ARTICLE V 

 

 

CONTINUATION OF HEALTH CARE COVERAGE 

5

 

 

ARTICLE VI 

PROTECTION OF MEDICAL PRIVACY 

5

 

 

ARTICLE VII 

 

 

COMMITTEES 

5

 

 

ARTICLE VIII 

 

 

CLAIMS PROCEDURE 

5

Officers’ Death Benefit Plan of Newmont
Effective January 1, 2013
i

--------------------------------------------------------------------------------

 

Table of Contents

 

ARTICLE IX 

 

MISCELLANEOUS 

 

 

 

Section 9.01. 

Plan Documentation

6

Section 9.02. 

No Funding of Death Benefits

6

 

 

 

ARTICLE X 

 

 

AMENDMENT AND TERMINATION 

6

 

 

 

EXHIBIT A 

ORIGINAL GRANDFATHERED GROUP

A-1

EXHIBIT B 

RETIRED OFFICERS

B-1

 

 



Officers’ Death Benefit Plan of Newmont
Effective January 1, 2013

ii

--------------------------------------------------------------------------------

 

Table of Contents

OFFICERS’ DEATH BENEFIT PLAN OF NEWMONT

INTRODUCTION

Newmont USA Limited and certain related entities (“Newmont”) previously
established the Officers’ Death Benefit Plan of Newmont originally effective
September 23, 1985 for the purpose of providing its eligible Salaried
Employees and Retirees with death benefits (the “Plan”).  Newmont, as the Plan
Sponsor, hereby amends and restates the provisions of the Plan, which provides
death benefits for Salaried Employees and Retirees, as a Component Plan of
the Employee Benefits Plan of Newmont (the “Employee Benefits Plan”) effective
January 1, 2013.

The Plan is a welfare benefit plan under ERISA.

This Plan constitutes a Component Plan of the Employee Benefits Plan.  This Plan
should be read and interpreted in conjunction with the Employee Benefits Plan
with both the Plan and the Employee Benefits Plan comprising the Plan
document.  In the event of an inconsistency between this Plan and the Employee
Benefits Plan, the terms of this Plan shall control.

ARTICLE I

DEFINITIONS

The definitions set forth in the Employee Benefits Plan shall apply for purposes
of this Plan.  In addition, the following definitions shall apply to the Plan.

“Beneficiary” means the beneficiary designated by the Salaried Employee or
Retiree as follows: (i) for amounts payable under a group insurance plan, the
beneficiary so designated under the applicable plan or insurance policy,
(ii) for amounts payable under a policy purchased by the Employer pursuant to
Section 3.04, the beneficiary so designated by the Employer as directed by the
Salaried Employee or Retiree and (iii) for amounts payable from the Employer’s
general assets (including any associated trust), the Salaried Employee’s or
Retiree’s estate.

“Normal Retirement Date” means the date the Salaried Employee attains age 62.

“Salary” means the annualized base rate of pay of the Salaried
Employee immediately prior to the Salaried Employee’s death, or the annualized
base rate of pay of the Salaried Employee immediately prior to the date of the
Salaried Employee’s retirement from the Employer, as applicable.  In the case of
an eligible Retiree who enters into an arrangement with the Employer approved in
writing by the Vice President of Human Resources of Newmont Mining or his
delegate providing for reduced compensation in order to provide for a transition
upon retirement, the eligible Retiree’s  “Salary”  shall be the annualized base
rate of pay immediately prior to entering into such arrangement with the
Employer.

Officers’ Death Benefit Plan of Newmont
Effective January 1, 2013
Page 1 of 7

--------------------------------------------------------------------------------

 

Table of Contents

ARTICLE II

ELIGIBILITY

Section 2.01.  Eligible Classes of Employees and Retirees.   The death benefits
provided under this Plan will be paid pursuant to Article III if the Salaried
Employee or Retiree satisfies the following requirements of this Section.

(a)Current Salaried Employees.  A current Salaried Employee of the Employer is
eligible for the Plan if:

(i)the Salaried Employee is a corporate officer of Newmont Mining Corporation
and is classified as an executive grade; or

(ii)the Salaried Employee is designated by the Vice President of Human Resources
of Newmont Mining or his delegate as eligible for the Plan.

(b)Retired Salaried Employees on and After January 1, 2004.  A retired Salaried
Employee of the Employer who retires on or after January 1, 2004 is eligible for
the Plan if:

(i)the Retiree was an eligible Salaried Employee under 2.01(a) at the time of
his retirement;

(ii)the Retiree attained age 55 as of the date of his or her retirement;

(iii)the Retiree was eligible for a benefit under the Pension Plan of Newmont
immediately following his or her retirement; and

(iv)the Retiree satisfied the Rule of 75 at the time of retirement.

In addition, individuals not otherwise within eligible categories are eligible
upon written authorization of the Board or its delegate.

Section 2.02.  Rehires.  In the event a Retiree who met the eligibility
requirements of Section 2.01 is rehired, the rehired Salaried Employee’s
eligibility for benefits during the period he is reemployed with the Company
shall be suspended unless such rehired Salaried Employee satisfies the
eligibility requirements established for a current Salaried Employee under
Section 2.01(a).  Upon the Salaried Employee’s termination, he shall again be
eligible for benefits in the Plan to the same extent as existed immediately
prior to his date of reemployment, or if greater, the amount he would be
eligible to receive as a current Salaried Employee upon his subsequent
retirement or death.  This provision shall apply upon each rehire date in the
event a Salaried Employee experiences multiple episodes of reemployment with the
Company.

Officers’ Death Benefit Plan of Newmont
Effective January 1, 2013

Page 2 of 7

--------------------------------------------------------------------------------

 

Table of Contents

ARTICLE III

BENEFITS

Section 3.01.  Death Benefits.   The Employer shall provide, or cause to be
provided, a lump‑sum cash payment and/or insurance proceeds as set forth in this
Article, to the Salaried Employee’s  or Retiree’s Beneficiary or
Beneficiaries.  Payment shall be made as soon as administratively possible
following the date the Administration Committee or its delegate receives notice
of the Salaried Employee’s or Retiree’s death.

Section 3.02.  Preretirement Death Benefit.  A Participant who is an active
eligible Salaried Employee at the time of death shall be entitled to a death
benefit equal to three times the Salaried Employee’s Salary on the date of
death, with such resulting product rounded upward to the nearest even $1,000.

Section 3.03.  Postretirement Death Benefit.

(a)Original Grandfathered Group.  If a Participant is a member of the Original
Grandfathered Group as set forth on Exhibit A  the death benefit payable upon
his death shall be the amount set forth on Exhibit A

(b)Eligible Retirees Prior to January 1, 2004.  Attached as Exhibit C is a list
of the eligible Retirees as of January 1, 2004 who were not members of the
Original Grandfathered Group.  The death benefit payable for such individuals
shall be the amount set forth on Exhibit B

(c)Eligible Retirees on and After January 1, 2004.  If a Participant is an
eligible Retiree on or after January 1, 2004 and has attained age 62, the death
benefit payable upon his death shall be an amount equal to the Retiree’s Salary
at the time of his retirement, rounded upward to the nearest $1,000.

(d)Early Retirement Reduction.  Notwithstanding the foregoing, if the Salaried
Employee retires before his Normal Retirement Date (determined as of the date of
his retirement), the retired Salaried Employee’s  death benefit shall be reduced
in accordance with the following schedule:

 

 

 

 

Age at Retirement

    

Percent of Salary
Provided as Death
Benefit

 

55

 

30

 

56

 

40

 

57

 

50

 

58

 

60

 

59

 

70

 

60

 

80

 

61

 

90

 

 

Officers’ Death Benefit Plan of Newmont
Effective January 1, 2013

Page 3 of 7

--------------------------------------------------------------------------------

 

Table of Contents

Section 3.04.  Source of Death Benefit—In General.   The Employer may, in its
sole discretion, acquire individual life insurance policies on the lives of one
or more of the eligible Salaried Employees or Retirees.  If the Employer does
not obtain such insurance, such eligible Salaried Employees or Retirees shall be
entitled to receive the benefits described herein.  Such payment shall be made
by the Employer and through any Employer‑sponsored group life plan.  If
 insurance exists on the life of a Salaried Employee or Retiree, the death
benefit payable upon his death shall be the amount specified in Section 3.02
or 3.03 above, and if the insurance is not sufficient to provide such amount,
when added to the amount of any Employer‑funded life insurance benefit, the
Employer shall pay the difference directly to the estate of the Salaried
Employee or Retiree. 

If the Employer elects to acquire insurance on the life of an eligible Salaried
Employee or Retiree but the eligible Salaried Employee or Retiree declines to
participate in the necessary arrangements to obtain such insurance, the eligible
Salaried Employee or Retiree will not be entitled to receive any death benefit
under this Plan.

Section 3.05.  Offset.  The total Death Benefit otherwise payable by
the Employer under this Plan shall be offset by any basic life insurance benefit
for the Salaried Employee or Retiree to the extent the benefit is funded or the
premium is paid by the Employer.  Such amount shall include, but may not be
limited to, amounts attributable to Employer‑paid premiums under the Group Life
and Accidental Death & Dismemberment Plan of Newmont or a replacement plan.
  The  death benefit shall not be offset by the amount of any voluntary benefits
payable under an Employer‑sponsored group life plan (e.g., benefits paid for by
the Salaried Employee).

Section 3.06.  Transfer of Insurance Policy.  The Employer may transfer the
insurance on the life of a Salaried Employee or Retiree to the Salaried Employee
or Retiree at or following his retirement from the
Employer.  Effective immediately upon such transfer of the policy to the
Salaried Employee or Retiree, the Salaried Employee’s or Retiree’s  death
benefit shall be equal to the amount of insurance proceeds payable under the
insurance to the Beneficiary designated by the Salaried Employee or Retiree.
  Neither the Plan nor the Employer shall have any further liability or
obligation with respect to the payment of the benefit and the Salaried
Employee’s or Retiree’s Beneficiary shall look solely to such insurance policy
for the payment of the death benefit established by this Plan.

Section 3.07.  Source of Death Benefit Following Change of Control.   In the
event of a Change of Control,  the Employer shall transfer to the trustee of the
Plan or other trust within a reasonable time following the date of the Change of
Control the ownership of any insurance policies held pursuant to this Plan which
are owned by the Employer on the date of the Change of Control.  If there are
one or more Salaried Employees  or Retirees in the Plan at the time of a Change
of Control who are not covered by a life insurance contract owned by the
Employer providing for the payment of amounts payable under the Plan upon the
death of such Salaried Employee or Retiree, the Employer shall transfer to such
trustee, within a reasonable time following the date of the Change of Control,
an amount actuarially determined to be necessary to provide such benefits under
the Plan.

Section 3.08.  Exclusions.  Notwithstanding anything to the contrary contained
herein, and unless otherwise required by applicable law, no benefits shall be
paid for the following:

Officers’ Death Benefit Plan of Newmont
Effective January 1, 2013

Page 4 of 7

--------------------------------------------------------------------------------

 

Table of Contents

(a)



Death caused by attempted suicide or an intentional, self‑inflected Injury.

(b)



Death that results from the unlawful use of drugs or alcohol.

(c)



Death that results from committing a criminal act.

ARTICLE IV

TERMINATION OF BENEFITS

Benefits under the Plan will terminate in accordance with the provisions of
Article IV of the Employee Benefits Plan.

ARTICLE V

CONTINUATION OF HEALTH CARE COVERAGE

The continuation of coverage rules do not apply to the Plan.  No continuation of
coverage is permitted under Article V of the Employee Benefits Plan.

ARTICLE VI

PROTECTION OF MEDICAL PRIVACY

The Plan is not subject to HIPAA and the provisions of Article VI of the
Employee Benefits Plan do not apply to the Plan.

ARTICLE VII

COMMITTEES

The Plan shall be administered in accordance with and by the Committees
described in Article VII of the Employee Benefits Plan.

ARTICLE VIII

CLAIMS PROCEDURE

The applicable claims procedures described in Article VIII of the Employee
Benefits Plan apply to the Plan.  The Plan is subject to the “nonmedical claims”
provisions of Article VIII of the Employee Benefits Plan.

With respect to claims for any portion of a death benefit payable pursuant to
insurance contracts, such claims shall be processed according to the terms of
the applicable insurance policy or contract and must be submitted by the
claimant in accordance with the terms of the applicable insurance policy or
contract.

Officers’ Death Benefit Plan of Newmont
Effective January 1, 2013

Page 5 of 7

--------------------------------------------------------------------------------

 

Table of Contents

ARTICLE IX

MISCELLANEOUS

Section 9.01.  Plan Documentation.  The Plan, including its exhibits, and the
Employee Benefits Plan shall be read together and, in all cases, shall
constitute the “plan document” for purposes of ERISA and other applicable
laws.  In all cases, the Plan and the Employee Benefits Plan shall be read
together and treated as a single plan.  In the event the provisions of this Plan
are inconsistent with the Employee Benefits Plan, the provisions of this Plan
shall control.

Section 9.02.  No Funding of Death Benefits.   Any portion of the death benefit
payable by the Employer under this Plan, other than from a trust, shall be made
by the Employer from its general funds and no Salaried Employee or Retiree shall
have any right with respect to any specific assets of the Employer and shall be
a general creditor of the Employer with respect to any amounts
payable hereunder.  Any portion of the death benefit payable through or under
insurance policies shall be payable in accordance with the terms and conditions
of the individual life insurance policy and the Salaried Employee or Retiree
shall have no interest in such life insurance policy unless and until the
Employer transfers the life insurance policy to the Salaried Employee or Retiree
on or following the Salaried Employee’s retirement.

ARTICLE X

AMENDMENT AND TERMINATION

The Plan may be amended or terminated in accordance with Article X of the
Employee Benefits Plan.





Officers’ Death Benefit Plan of Newmont
Effective January 1, 2013

Page 6 of 7

--------------------------------------------------------------------------------

 

Table of Contents

The Plan Sponsor, by its duly authorized officer, has executed the Plan on the
date written below.

 

 

 

 

Dated:

 May 2, 2013

 

NEWMONT USA LIMITED, Plan Sponsor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Stephen P. Gottesfeld

 

 

Name

Stephen Paul Gottesfeld

 

 

Title

Vice President

 

 



Officers’ Death Benefit Plan of Newmont
Effective January 1, 2013

Page 7 of 7

--------------------------------------------------------------------------------

 

Table of Contents

EXHIBIT A

ORIGINAL GRANDFATHERED GROUP

 

 

 

 

Participant

    

Total Death Benefit

Boyce, Robert

 

$


308,000 

Crescenzo, Peter

 

 


385,000 

Fontaine, Edward

 

 


77,000 

Harris, Leonard

 

 


385,000 

Leather, Richard

 

 


308,000 

Parker, Gordon

 

 


277,000 

Parry, John

 

 


154,000 

Phillip, Thomas

 

 


347,000 

Ridinger, David

 

 


385,000 

Schmitt, Timothy

 

 


385,000 

Van Benschoten, Harry

 

 


385,000 

Yannopoulos, John

 

 


385,000 

 

 

 



Officers’ Death Benefit Plan of Newmont
Effective January 1, 2013
Page A‑1 of 1

--------------------------------------------------------------------------------

 

Table of Contents

EXHIBIT B

RETIRED OFFICERS

 

 

 

 

 

 

 

 

Name

  

  

Total Death Benefit

  

  

Comments

Burt, W

 

 

$


180,000 

 

 

 

Cambre, Ronald

 

 

 


800,000 

 

 

 

Davenport, John

 

 

 


119,000 

 

 

 

Hamer, Eric

 

 

 


234,000 

 

 

 

Krol, Len

 

 

 

See comments

 

 

SPR 3/31/01‑receives 1x pay after 3/31/04

Kurlander, Larry

 

 

 

See comments

 

 

Terminated 1/31/02‑receives 1 x pay after 1/31/05

McCall, Donald

 

 

 


147,000 

 

 

 

Morris, Jack

 

 

 

See comments

 

 

SRP 3/31/01‑receives 1 x pay after 3/31/04

Mullin, Jim

 

 

 

See comments

 

 

Retired 12/31/01‑receives 1 x pay as retiree

Paverd, Aubrey

 

 

 


129,000 

 

 

 

Rendu, Jean‑Michael

 

 

 

See comments

 

 

SRP 3/31/01‑receives 1 x pay after 3/31/04

Thompson, Jack

 

 

 


275,000 

 

 

 

Van Riper, Thomas

 

 

 


130,000 

 

 

 

Conte, Steven

 

 

$


211,300 

 

 

Terminated 5/31/01‑after 5/31/04 coverage ceases

Hansen, Joy

 

 

 


221,490 

 

 

Terminated 5/31/01‑after 5/31/04 coverage ceases

 

Officers’ Death Benefit Plan of Newmont
Effective January 1, 2013
Page B‑1 of 1

--------------------------------------------------------------------------------